Appeals from an order of the Supreme Court at Special Term, entered July 1, 1946, in Rew York Comity, which granted a motion by plaintiff for an examination before trial of defendants-appellants.

Per Curiam,

This is an appeal from an order directing examination of certain defendants before trial in an action based upon an alleged illegal appropriation of literary property. The order of Special Term is modified by striking all items of examination referable to allegations in the causes of action resting on contract implied in law (Grombach Productions, Inc., v. Waring, 293 R. Y. 609), and by eliminating all items relating to profits. Other objections to specific items may await settlement of the order.
The order shall specify the items upon which each defendant is to be examined, limiting the examination specifically to matters pleaded against that defendant. The books, records, etc., to be produced by each defendant for use pursuant to section 296 of the Civil Practice Act shall be specified and described, and may be used only in connection with the examination of the defendant producing the same. Where the contents of a document are the subject of examination, the production of the document will suffice.
The examination may proceed against each of the defendants Rational Broadcasting Co., American Broadcasting Company, Inc. (formerly known as the Blue Retwork Company, Inc.), and Radio Corporation of America by its president, or such other officer or employee having knowledge of the facts as the said defendants may designate upon settlement of the order, with leave to the plaintiff to apply for examination of additional witnesses if she establish the necessity therefor.
As so modified the order, so far as appealed from, is affirmed, with $20 costs and disbursements to the appellants.
Martin, P. J., Glennon, Dore, Callahan and Peek, JJ., concur.
Order, so far as appealed from, unanimously modified as indicated in opinion. Settle order on notice.